DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4 and 6-15 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed as a whole with regard to the newly amended limitations concerning identifying a degree of movement of the external device and adjusting a FOV based on the degree of the degree of the movement of the external device (emphasis added). In the exemplary closest prior art, Okumura and Hasegawa do not teach/suggest a movement of the external device being identified and used for a FOV adjustment for an electronic device communicating with the external device. It is rendered not obvious to further modify the technique of Okumura and Hasegawa to achieve the differentiating limitations.
Claims 2-4 and 6-11 are allowed because they depend on claim 1.
Claim 12 is allowed for substantially the same rationale as applied to claim 1.
Claims 13-15 are allowed because they depend on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693